 Case 19-20019      Doc 16    Filed 04/04/19 Entered 04/04/19 08:28:31      Desc Main
                               Document     Page 1 of 17




J. Kevin Bird (3992)
Chapter 7 Trustee
384 East 720 South, Suite 201
Orem, UT 84058
(801) 426-4700
                                      * * * * * * *


  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH



                                      * * * * * * *
IN RE
                                            )
BRANDON MCBRIDE                             )         Case No. 19-20019-WTT
ASHLEY MCBRIDE                              )         Chapter 7
                                            )
                         Debtor(s)          )         TRUSTEE'S APPLICATION TO
                                            )         EMPLOY LICENSED REAL
                                            )         ESTATE BROKER AND SHORT
                                            )         SALE NEGOTIATOR
                                            )


                                      * * * * * * *

TO THE HONORABLE WILLIAM T.              THURMAN, UNITED STATES BANKRUPTCY

JUDGE:

        The Chapter 7 Trustee, J. Kevin Bird (the “Trustee”), pursuant to 11 U.S.C.

§327(a), requests that the Court approve his employment of Martha Doty and

Advantage Mgmt. & Real Estate Services, to perform professional real estate brokerage

services for the estate; and Case by Case Short Sale Consultants, LLC (“CBC”), to

complete short sale negotiations, pursuant to the terms and conditions of the Listing

Agreement between the Trustee and Advantage Mgmt. & Real Estate Services, a copy
                                            1
 Case 19-20019        Doc 16    Filed 04/04/19 Entered 04/04/19 08:28:31       Desc Main
                                 Document     Page 2 of 17




of which is attached hereto as Exhibit “A.” In support of this application, the Trustee

states:

          1. Procedural Status of the Case. On January 2, 2019, (The “Petition Date”), the

debtors BRANDON MCBRIDE and ASHLEY MCBRIDE (“Debtors”) commenced this

bankruptcy case by filing a voluntary petition for relief under Chapter 7 of the

Bankruptcy Code. J. Kevin Bird was appointed Chapter 7 Trustee of the above-

captioned case and continues to serve in that capacity.

          2. The Debtor(s)’ Real Property. As disclosed on the Debtor(s)’ Schedule A, the

estate owns residential real property located at 534 South Locust Avenue, Pleasant

Grove, Utah 84062 (the “Property”). Trustee believes the fair market value of the

Property to be no more than $420,000. Upon information and belief, there are secured

claims on the Property exceeding $425,000. The Trustee, Advantage Mgmt. & Real

Estate Services and CBC believe that it is possible for CBC to negotiate with creditors

holding claims secured by the Property, a carve-out agreement for the estate of no less

than $15,000, thereby bringing immediate cash into the estate for the benefit of

unsecured creditors.

          3. The Trustee’s Employment of Advantage Mgmt. & Real Estate Services. The

Trustee wishes to employ Advantage Mgmt. & Real Estate Services as real estate

broker to market and sell the Property.

          4. Services Provided by Advantage Mgmt. & Real Estate Services. Advantage

Mgmt. & Real Estate Services will provide general brokering services, including but not

                                              2
 Case 19-20019      Doc 16    Filed 04/04/19 Entered 04/04/19 08:28:31         Desc Main
                               Document     Page 3 of 17




limited to: listing the Property, marketing the Property, and producing necessary

paperwork to effectuate sales of the Property. The terms of the employment of

Advantage Mgmt. & Real Estate Services by the Trustee are set forth more specifically

in the Listing Agreement. The Listing Agreement provides for Advantage Mgmt. & Real

Estate Services to be paid a brokerage compensation of 6% of the sale price of the

Property. The Listing Agreement further provides that in the event the buyer of the

Property employs a broker, Advantage Mgmt. & Real Estate Services will split its 6%

commission such that the buyer’s broker will receive a commission of 2.5% on the total

sale price and Advantage Mgmt. & Real Estate Services receives 3.5%. Advantage

Mgmt. & Real Estate Services will compensate the short sale negotiator (see Paragraph

8 below).

      5. Listing the Property. The Property would be listed by Martha Doty, a real

estate agent with Advantage Mgmt. & Real Estate Services. Advantage Mgmt. & Real

Estate Services is located at 460 East 800 North, Orem, Utah, 84059.

      6. To the best of the Trustee’s knowledge, information, and belief, Advantage

Mgmt. & Real Estate Services and Ms. Doty have no connection with the Trustee, the

Debtor, his creditors, or any other party in interest or their respective attorneys, other

than any connections set out in Ms. Doty’s disclosure, attached hereto as Exhibit “B.”

      7. The Trustee’s Employment of Case by Case Short Sale Consultants, LLC.

The Trustee also wishes to employ CBC (Hugh Rainey and Kailee Rainey) (“Rainey”) to

negotiate a carve-out of no less than $15,000 from the sale of the Property.

                                            3
  Case 19-20019      Doc 16    Filed 04/04/19 Entered 04/04/19 08:28:31     Desc Main
                                Document     Page 4 of 17




       8. Services Provided by CBC. CBC will serve to negotiate, on behalf of the

Trustee, with secured lenders on the Property, in order to obtain an agreement for a

short sale with a minimum $15,000 carve-out for the estate. CBC’s fees will be paid by

Advantage out of its commission, at closing, and with no increase in the normal and

customary fee paid to brokers (see Paragraph 4 above). CBC will not directly charge the

estate or the Trustee for its services.

       9. Short Sale Negotiations. The short sale negotiations would be negotiated by

Rainey of CBC, who with their associates, have in the last several years built a

proprietary system to assist Chapter 7 trustees to obtain carve-outs on real estate

properties that would normally be abandoned in the course of administering a chapter 7

estate. CBC’s negotiations have helped trustees around the country to collect millions of

dollars for unsecured creditors. In 2014 a full service brokerage was opened in Arizona

to expand CBC’s services.

       10. To the best of the Trustee’s knowledge, information, and belief, CBC and

Rainey have no connection with the Trustee, the Debtor(s), creditors, or any other party

in interest or their respective attorneys, other than such connections as may be

described in the Rainey declaration, attached hereto.

       11. Trustee’s Employment of Advantage Mgmt. & Real Estate Services and CBC

is in the Best Interest of the Estate. The Trustee believes his employment of Advantage

Real Estate and CBC is in the best interest of the estate. Advantage Real Estate will

most likely be able to list and see the property more quickly, efficiently, and at a more

                                           4
 Case 19-20019      Doc 16    Filed 04/04/19 Entered 04/04/19 08:28:31      Desc Main
                               Document     Page 5 of 17




appropriate price than the Trustee would be able to obtain on his own. Additionally, if a

short sale can be negotiated by CBC, there would be funds available for unsecured

creditors, and the property would not need to be abandoned by the Trustee.

      12. As of the date of filing this Application, the Trustee has not paid Advantage

Mgmt. & Real Estate Services or CBC any amount in connection with this case. As

indicated herein, the proposed real estate agent would only be paid a normal realtor’s

commission and CBC will not receive any compensation from the bankruptcy estate.

Rather, CBC will be paid as an obligation of Advantage Mgmt. & Real Estate Services

pursuant to their partnership agreement.

      13. The Trustee has discussed the short sale proposal with the debtors and they

have waived their homestead exemption.

       WHEREFORE, the Trustee requests approval of his employment of Advantage

Mgmt. & Real Estate Services and CBC, pursuant to 11 U.S.C. §327(a), in accordance

with the terms and conditions set forth herein.



DATED: April 2, 2019

                                                  /s/ J. Kevin Bird
                                                J. Kevin Bird, Trustee




                                            5
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 6 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 7 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 8 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 9 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 10 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 11 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 12 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 13 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 14 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 15 of 17
Case 19-20019   Doc 16   Filed 04/04/19 Entered 04/04/19 08:28:31   Desc Main
                          Document     Page 16 of 17
   Case 19-20019      Doc 16     Filed 04/04/19 Entered 04/04/19 08:28:31         Desc Main
                                  Document     Page 17 of 17


       CERTIFICATE OF SERVICE—BY NOTICE OF ELECTRONIC FILING
                              (CM/ECF)

        I hereby certify that on April 4, 2019, I electronically filed the foregoing Trustee’s

Application to Employ Licensed Real Estate Broker and Short Sale Negotiator, with the

United States Bankruptcy Court for the District of Utah by using the CM/ECF system. I

further certify that the parties of record in this case, as identified below, are registered

CM/ECF users and will be served through the CM/ECF system.


   •    Marlon L. Bates marlon@scalleyreading.net, jackie@scalleyreading.net
   •    J. Kevin Bird tr jkevinbird@birdfugal.com,
        kbird@ecf.epiqsystems.com;kbtrustee@aol.com;melanie@birdfugal.com;jkb@trust
        esolutions.net
   •    Jarred A. Henline jarred@henline-law.com,
        henlinelaw@gmail.com;henlinejr75061@notify.bestcase.com
   •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov



                          CERTIFICATE OF SERVICE—MAIL


        I hereby certify that on April 4, 2019, I caused to be served a true and correct copy

of the foregoing Trustee’s Application to Employ Licensed Real Estate Broker and Short

Sale Negotiator, as follows:

        Mail Service: By regular first class United States mail, postage fully pre-paid,

addressed to:

        BRANDON MCBRIDE
        ASHLEY MCBRIDE
        534 SOUTH LOCUST AVE
        PLEASANT GROVE, UT 84062


                                                          /s/ Melanie Valderrama
